

	

		II 

		109th CONGRESS

		1st Session

		S. 46

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Levin (for himself

			 and Mr. Lugar) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To authorize the extension of unconditional

		  and permanent nondiscriminatory treatment (permanent normal trade relations

		  treatment) to the products of Ukraine, and for other purposes.

	

	

		

			1.

			Findings

			Congress finds that—

			

				(1)

				Ukraine allows its citizens

			 the right and opportunity to emigrate, free of anything more than a nominal tax

			 on emigration or on the visas or other documents required for emigration and

			 free of any tax, levy, fine, fee, or other charge on any citizens as a

			 consequence of the desire of such citizens to emigrate to the country of their

			 choice;

			

				(2)

				Ukraine has been found to be

			 in full compliance with the freedom of emigration requirements under title IV

			 of the Trade Act of 1974 since 1997;

			

				(3)

				since reestablishing

			 independence in 1991, Ukraine has taken important steps toward the creation of

			 democratic institutions and a free-market economy and, as a participating state

			 of the Organization for Security and Cooperation in Europe (OSCE), is committed

			 to developing a system of governance in accordance with the principles

			 regarding human rights and humanitarian affairs that are set forth in the Final

			 Act of the Conference on Security and Cooperation in Europe (also known as the

			 Helsinki Final Act) and successive documents;

			

				(4)

				the people of Ukraine deserve

			 praise for demonstrating a deep commitment to democracy and through peaceful

			 civil action demanding a process that achieved a fair election in Ukraine's

			 most recent Presidential runoff;

			

				(5)

				Ukraine has made progress

			 toward meeting international commitments and standards in the most recent

			 Presidential runoff elections, including in the implementation of Ukraine's new

			 elections laws;

			

				(6)

				as a participating state of

			 the Organization for Security and Co-operation in Europe (OSCE), Ukraine is

			 committed to addressing issues relating to its national and religious

			 minorities and to adopting measures to ensure that persons belonging to

			 national minorities have full equality both individually and communally;

			

				(7)

				Ukraine has enacted

			 legislation providing protection against incitement to violence against persons

			 or groups based on national, racial, ethnic, or religious discrimination,

			 including anti-Semitism, and has committed itself, including through a letter

			 to the President of the United States, to ensuring freedom of religion and

			 combating racial and ethnic intolerance and hatred;

			

				(8)

				Ukraine has engaged in

			 efforts to combat ethnic and religious intolerance by cooperating with various

			 United States nongovernmental organizations;

			

				(9)

				Ukraine is continuing the

			 restitution of religious properties, including religious and communal

			 properties confiscated from national and religious minorities during the Soviet

			 era, is facilitating the revival of those minority groups, and remains

			 committed to developing a legislative framework for completing this process, as

			 promised in a letter to the President of the United States;

			

				(10)

				Ukraine has received normal

			 trade relations treatment since concluding a bilateral trade agreement with the

			 United States that entered into force on June 23, 1992;

			

				(11)

				Ukraine's accession to the

			 World Trade Organization would be a welcome step, recognizing that many issues

			 remain to be resolved, including commitments relating to access of United

			 States agricultural products, protection of intellectual property rights,

			 tariff and excise tax reductions for goods (including automobiles), trade in

			 services, elimination of export incentives for industrial goods, and reform of

			 customs procedures and other non-tariff barriers;

			

				(12)

				Ukraine has enacted

			 protections reflecting internationally recognized labor rights;

			

				(13)

				as a participating state of

			 the OSCE, Ukraine has committed itself to respecting freedom of the press, and

			 the new administration has affirmed this commitment;

			

				(14)

				Ukraine has stated its desire

			 to pursue a course of Euro-Atlantic integration with a commitment to ensuring

			 democracy and prosperity for its citizens; and

			

				(15)

				Ukraine has participated with

			 the United States in its peacekeeping operations in Europe and has provided

			 important cooperation in the global struggle against international

			 terrorism.

			

			2.

			Termination of application of title iv of the trade act of 1974

			 to ukraine

			

				(a)

				Presidential determinations and extension of unconditional and

			 permanent nondiscriminatory treatment

				Notwithstanding any provision

			 of title IV of the Trade Act of 1974 (19 U.S.C. 2431 et seq.), the President

			 may—

				

					(1)

					determine that such title

			 should no longer apply to Ukraine; and

				

					(2)

					after making a determination

			 under paragraph (1) with respect to Ukraine, proclaim the extension of

			 unconditional and permanent nondiscriminatory treatment (permanent normal trade

			 relations treatment) to the products of that country.

				

				(b)

				Termination of application of title IV

				On and after the effective

			 date of the extension under subsection (a)(2) of nondiscriminatory treatment to

			 the products of Ukraine, chapter 1 of title IV of the Trade Act of 1974 shall

			 cease to apply to that country.

			

			3.

			Sense of congress

			It is the sense of Congress

			 that the United States remain fully committed to a multifaceted engagement with

			 Ukraine, including by—

			

				(1)

				encouraging Ukraine to

			 continue to meet its commitments as a participating member of the OSCE and

			 welcoming further progress on implementing policy—

				

					(A)

					of providing for the free

			 emigration of its citizens;

				

					(B)

					of safeguarding religious

			 liberty throughout Ukraine;

				

					(C)

					of enforcing existing

			 Ukrainian laws at the national and local levels to combat ethnic, religious,

			 and racial discrimination and violence;

				

					(D)

					of expanding the restitution

			 of religious and communal properties, including establishing a legal framework

			 for the completion of such restitution in the future;

				

					(E)

					of meeting international

			 standards of democracy, including implementation of newly adopted election

			 laws;

				

					(F)

					of creating a more

			 independent legal and judicial system, governed by the rule of law, and free of

			 political interference and corruption; and

				

					(G)

					of respecting media freedoms

			 fully, including by prohibiting physical harm to and intimidation of

			 journalists;

				

				(2)

				supporting Ukraine's efforts

			 to make further market-oriented reforms, to pursue a policy of Euro-Atlantic

			 integration, to join the WTO, and to combat corruption;

			

				(3)

				supporting Ukraine's efforts

			 to make substantial and meaningful progress in enacting and enforcing the

			 protection of intellectual property rights; and

			

				(4)

				working with Ukraine to

			 ensure quick resolution of trade disputes that may arise, particularly in the

			 intellectual property, poultry, and other agricultural sectors.

			

			4.

			Continued enjoyment of rights under the June 23, 1992,

			 bilateral trade agreement

			

				(a)

				Finding

				Congress finds that the trade

			 agreement between the United States and Ukraine that entered into force on June

			 23, 1992, remains in force between the 2 countries and provides the United

			 States with important rights, including the right to use specific safeguard

			 rules to respond to import surges from Ukraine.

			

				(b)

				Applicability of safeguard

				Section 421 of the Trade Act

			 of 1974 (19 U.S.C. 2451) shall apply to Ukraine to the same extent as such

			 section applies to the People's Republic of China, so long as the trade

			 agreement described in subsection (a) remains in force.

			

			5.

			Exercise of congressional oversight over wto accession

			 negotiations

			

				(a)

				Notice of agreement on accession to WTO by ukraine

				Not later than 5 days after

			 the date on which the United States has entered into a bilateral agreement with

			 Ukraine on the terms of accession by Ukraine to the World Trade Organization,

			 the President shall so notify Congress, and the President shall transmit to

			 Congress, not later than 15 days after that agreement is entered into, a report

			 that sets forth the provisions of that agreement.

			

				(b)

				Congressional oversight resolution

				

					(1)

					Introduction

					If a Congressional Oversight

			 Resolution is introduced in the House of Representatives or the Senate during

			 the 30-day period (not counting any day which is excluded under section 154(b)

			 of the Trade Act of 1974 (19 U.S.C. 2194(b)), beginning on the date on which

			 the President first notifies Congress under subsection (a) of the agreement

			 referred to in that subsection, that Congressional Oversight Resolution shall

			 be considered in accordance with this subsection.

				

					(2)

					Congressional oversight resolution

					In this subsection, the term

			 Congressional Oversight Resolution means only a joint resolution

			 of the two Houses of Congress, the matter after the resolving clause of which

			 is as follows: That it is the sense of the Congress that the agreement

			 between the United States and Ukraine on the terms of accession by Ukraine to

			 the World Trade Organization, of which Congress was notified on ________, does

			 not adequately advance the interests of the United States., with the

			 blank space being filled with the appropriate date.

				

					(3)

					Procedures for considering resolutions

					

						(A)

						Introduction and referral

						A Congressional Oversight

			 Resolution—

						

							(i)

							in the House of

			 Representatives—

							

								(I)

								may be introduced by any

			 Member of the House;

							

								(II)

								shall be referred to the

			 Committee on Ways and Means and, in addition, to the Committee on Rules;

			 and

							

								(III)

								may not be amended by either

			 Committee; and

							

							(ii)

							in the Senate—

							

								(I)

								may be introduced by any

			 Member of the Senate;

							

								(II)

								shall be referred to the

			 Committee on Finance; and

							

								(III)

								may not be amended.

							

						(B)

						Committee discharge and floor consideration

						The provisions of subsections

			 (c) through (f) of section 152 of the Trade Act of 1974 (19 U.S.C. 2192 (c)

			 through (f)) (relating to committee discharge and floor consideration of

			 certain resolutions in the House and Senate) apply to a Congressional Oversight

			 Resolution to the same extent as such subsections apply to resolutions under

			 such section.

					

				(c)

				Rules of house of representatives and senate

				Subsection (b) is enacted by

			 Congress—

				

					(1)

					as an exercise of the

			 rulemaking power of the House of Representatives and the Senate, respectively,

			 and as such is deemed a part of the rules of each House, respectively, and the

			 procedures described in such subsection supersede other rules only to the

			 extent that they are inconsistent with such other rules; and

				

					(2)

					with the full recognition of

			 the constitutional right of either House to change the rules (so far as

			 relating to the procedures of that House) at any time, in the same manner, and

			 to the same extent as any other rule of that House.

				

